Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Office Action is in response to the application filed 02/14//2019. Claims 1-19 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2019 and on 10/28/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “A control unit configured to perform control related to switching between driving by the driver and remote driving from an outside of the vehicle” in claim 1, and “a step of performing control related to switching between driving by the driver and remote driving from an outside of the vehicle” in claim 20.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Likewise, claims 2-19, which depend on claim 1, are also indefinite by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Likewise, claims 2-19, which depend on claim 1, are also indefinite by virtue of their dependency.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “switching between driving by the driver and remote driving from an outside of the vehicle.” As it is written, this could be interpreted to mean “switching between driving by the driver and remote driving from an operator outside of the vehicle,” or “switching between driving by the driver and remote driving from outside of the vehicle.” This claim is interpreted by the examiner as “switching between driving by the driver and remote driving from an operator outside of the vehicle.”
Claim 3 recites the limitation "the driving operations" in 3.  There is insufficient antecedent basis for this limitation in the claim. As it is written, the claims from which claim 3 depends only recite “a driving operation” in claim 2, line 2, and “the driving operation” in claim 3, line 2.  There is no antecedent basis for “driving operations.”  This renders the claim indefinite because it is not clear which operation the claim is referring.  
Claim 4 recites the limitation "the driving operations" in 3.  There is insufficient antecedent basis for this limitation in the claim. As it is written, the claims from which claim 4 depends only recite “a driving operation” in claim 2, line 2, and “the driving operation” in claim 4, line 2.  There is no antecedent basis for “driving operations.” .”  This renders the claim indefinite because it is not clear which operation the claim is referring.  Likewise, claims 5 and 6, which depend on claim 4, are also indefinite by virtue of their dependency.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation “wherein the control unit sets the driving operation restricted when the remote driving is in the restricted state on a basis of an external driver who performs the remote driving.”  As it is written, this could be interpreted to mean “the remote driving operation is restricted when the remote driving is in the restricted state,” or it could be interpreted as “the remote driving is in a restricted state, and the manual driving operation is set as restricted when a remote driver takes control to perform the remote driving.”  The claim is interpreted by the examiner as “the remote driving operation is restricted when the remote driving is in the restricted state.”
Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation “wherein the control unit sets the driving operation restricted when the driving by the driver is in the restricted state on a basis of the driver.” As it is written, this could be interpreted to mean “the remote driving operation is in the restricted state restricted when the driver in the car takes control to perform driving by the driver,” or it could be interpreted as “the driving by driver is restricted when driving by driver is in the restricted state.” This claim is interpreted by the examiner as “the driving by driver is restricted when driving by driver is in the restricted state.”
Claim 12 recites “when the control unit switches from one driving of the driving by the driver and the remote driving to other driving”.  It is not known if “other driving” is referring to the other of one driving of the driving by the driver and the remote driving, or if “other driving” is referring to some other driving that is neither the driving by the driver nor the remote driving. 
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation “switching between driving by the driver and remote driving from an outside of the vehicle.” As it is written, this could be interpreted to mean “switching between driving by the driver and remote driving from an operator outside of the vehicle,” or “switching between driving by the driver and remote driving from outside of the vehicle.” This claim is interpreted by the examiner as “switching between driving by the driver and remote driving from an operator outside of the vehicle.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-11, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura et al. US 10248116 B2 (“Okumura”).
	Regarding Claim 1. Okumura teaches a vehicle that is able to be driven by a driver, the vehicle comprising: a control unit configured to perform control related to switching between driving by the driver and remote driving from an outside of the vehicle (Okumura teaches a computing device (control unit) for an autonomous passenger vehicle, which can include options for operating in manual mode, where the driver manually controls the vehicle, or autonomous mode, where the computing device is used to control one or more vehicle systems without the driver’s intervention [Column 5, rows 34-39], and a computing device which is configured to switch to a remote operating mode if an unexpected environment is identified [Column 6, rows 36-42]. Okumura clearly intended for the term “operating” to potentially include fully controlling/driving the vehicle (steering, gear shift, pedals, etc.), and autonomous or remote control mode would in some systems be enabled in response to sensors in the vehicle detecting that the driver is asleep, and can allow the remote operator to control the vehicle while the driver is asleep [Column 10, rows 1-31]. Having a manual driving mode, an autonomous mode, and a remote operating mode where a remote operator controls the vehicle from outside of the vehicle reads on the claim of having a remote driver and the driver driving, and the switch is performed by a computing device, which reads on the element of a control unit configured to perform control related to switching between driving by the driver and remote driving from outside of the vehicle [FIG. 1, number 100, Claim 1, Column 2, rows 39-52]. Okumura also teaches that remote control involves a remote operator using a remote server [Claim 1]).
	Regarding Claim 2. Okumura teaches the vehicle according to claim 1, wherein the control unit controls authority of a driving operation in each of the driving by the driver and the remote driving as the control related to the switching (Okumura teaches that the driver may be using an interactive display or other vehicle interface [Column 3, rows 25-35] and may be prompted to confirm or approve the control grant to the remote operator, and in one embodiment, the vehicle may be set up so that the driver is given the opportunity to select affirmative to enter manual mode, and if the driver does not select it within a predefined number of seconds, then the remote operator is contacted and the vehicle control automatically goes to the remote operator [Column 8, rows 21-39]).
	Regarding Claim 7. Okumura teaches the vehicle according to claim 1, wherein the control unit controls a timing of the switching between the driving by the driver and the remote driving as the control related to the switching (Okumura teaches that the vehicle can be operated by a remote operator in remote operating mode, and that in one embodiment, when the computing device determines that autonomous mode is unsuitable for an unexpected environment, the operation of the vehicle must switch to either manual mode of remote operation [Column 6, rows 36-51]. In one embodiment, once it is determined that autonomous mode is unsuitable for an unexpected environment, the driver will be given the opportunity to select affirmative to enter manual mode, and if the driver does not select if within a predefined number of seconds, then the remote operator is contacted and the vehicle controls automatically go to the remote operator [Column 8, rows 21-39]).
	Regarding Claim 8. Okumura teaches the vehicle according to claim 8, wherein the control unit switches between the driving by the driver and the remote driving by a switching operation of one or both of the driver and an external driver who performs the remote driving (Okumura teaches that the operation of the vehicle can be switched over to a remote operating mode by a switching operation resulting from identification of an unexpected environment, or the remote operation mode may be initiated where based on the current route of the vehicle and a real-time map predicts that the vehicle may soon encounter an unexpected driving environment [Okumura, Column 6, rows 36-42]. Okumura also teaches that the driver, who may be using an interactive display, an audio system, or other vehicle interface can be prompted and/or asked to confirm or approve the control grant to the remote operator.  If the driver answers in the affirmative and selects to initiate a remote operator mode, then the remote operator may be contacted by the operator, and control of the vehicle can pass to the remote server [Column 8, rows 21-39]).
	Regarding Claim 9. Okumura teaches the vehicle according to claim 7, wherein the control unit switches between the driving by the driver and the remote driving in a case in which a switching condition is satisfied (Okumura teaches that the operation of the vehicle can be switched over to a remote operating mode by a switching operation resulting from identification of an unexpected environment, or the remote operation mode may be initiated where based on the current route of the vehicle and a real-time map predicts that the vehicle may soon encounter an unexpected driving environment [Okumura, Column 6, rows 36-42]. Okumura also teaches that the driver, who may be using an interactive display, an audio system, or other vehicle interface can be prompted and/or asked to confirm or approve the control grant to the remote operator.  If the driver answers in the affirmative and selects to initiate a remote operator mode, then the remote operator may be contacted by the operator, and control of the vehicle can pass to the remote server [Column 8, rows 21-39]. Alternatively, Okumura teaches that in one embodiment, once it is determined that autonomous mode is unsuitable for an unexpected environment [Column 6, rows 36-42], the driver will be given the opportunity to select affirmative to enter manual mode (a switching condition to satisfy), and if the driver does not select if within a predefined number of seconds (a timed switching condition to be satisfied), then the remote operator is contacted and the vehicle controls automatically go to the remote operator [Column 8, rows 21-39]).
	Regarding Claim 10. Okumura teaches the vehicle according to claim 9, wherein the switching condition is a condition set in advance (Okumura teaches that, in the embodiment in which the switching condition to be satisfied involves the driver affirming to enter manual mode within a number of seconds, the number of seconds is predefined, making it a condition that must be set in advance [Column 8, rows 21-39]]).
	Regarding Claim 11. Okumura teaches the vehicle according to claim 9, wherein the switching condition is a condition that dynamically changes on a basis of a situation in which the vehicle is placed (Okumura teaches that the vehicle sensors can detect the vehicle’s speed, direction, acceleration, vehicle rotation, position, weather, traffic, and road conditions [Column 3, rows 64-67, Column 4, rows 1-26]. These sensors send information regarding the driving environment to the computing device and the computing device determines whether the autonomous mode of the vehicle is poorly equipped to handle the environment [Column 2, rows 8-16]. The computing device can detect that the vehicle is in an unexpected driving environment based on data received from the sensors, and unexpected driving environments can include changes in roads, traffic signals, or traffic patterns [Column 6, rows 12-21]. The existence of an unexpected driving environment can be determined if the environmental information (e.g., the roads, traffic signals, traffic patterns, etc.) as detected by the sensors differs from expected data about the environment, as retrieved from a map or database stored locally or remotely [Column 6, rows 21-27]. If an unexpected environment is identified, operation of the vehicle can switch to a remote operation mode [Column 6, rows 36-42]. The computing device may then, before the remote operator is contacted, prompt the driver for approval to grant control to the remote operator, or initiate manual mode at the driver’s affirmation [Column 8, rows 21-39]).   
	Regarding Claim 13. Okumura teaches the vehicle according to claim 1, wherein the control unit performs control related to a request for the remote driving to an external device as the control related to the switching (Okumura teaches that the computer device for the vehicle, which includes one or more processors for controlling the operation of the computing device, a communication inter face configured to communicate with a remote server via a network value, and a memory unit for storing data and program instructions used by the processors [Column 2, rows 8-16]. Through the remote server, the remote operator can then take control of the autonomous vehicle by request [Column 7, rows 17-37]).
	Regarding Claim 14. Okumura teaches the vehicle according to claim 13, wherein the control related to the request includes communication control with the external device and display control on a display screen (Okumura teaches that, in one embodiment, before the remote operator is contacted, the driver may be using an interactive display or other vehicle interface when prompted or asked (requested) to approve the control grant to the remote operator [Column 8, rows 21-39]).
	Regarding Claim 15. Okumura teaches the vehicle according to claim 1, wherein the control unit performs control to end the remote driving that is being performed as the control related to the switching (Okumura teaches that in one example implementation, the computing device can be adapted to automatically transfer the control of the vehicle from the remote operator to the driver when bandwidth is insufficient to stream data from the sensors [Column 9, rows 37-51]).
	Regarding Claim 16. Okumura teaches the vehicle according to claim 15, wherein the control unit ends the remote driving that is being performed by an end operation of one or both of the driver and an external driver performing the remote driving (Okumura teaches that in one embodiment, in some especially challenging environments, it is possible that the remote operator may not feel comfortable with the vehicle to control. In such a case, the remote operator may advise the driver that the control is currently being assigned to the driver and the vehicle will enter manual mode [Column 8, rows 40-62]).
	Regarding Claim 20. Okumura teaches a control method that is executed by a vehicle which is able to be driven by a driver, the control method comprising: a step of performing control related to switching between driving by the driver and remote driving from an outside of the vehicle (Okumura teaches a computing device (control unit) for an autonomous passenger vehicle, which can include options for operating in manual mode, where the driver manually controls the vehicle, or autonomous mode, where the computing device is used to control one or more vehicle systems without the driver’s intervention [Column 5, rows 34-39], and a computing device which is also configured to switch to a remote operating mode if an unexpected environment is identified [Column 6, rows 36-42]. Okumura clearly intended for the term “operating” to potentially include fully controlling/driving the vehicle (steering, gear shift, pedals, etc.), and autonomous or remote control mode would in some systems be enabled in response to sensors in the vehicle detecting that the driver is asleep, and can allow the remote operator to control the vehicle while the driver is asleep [Column 10, rows 1-31]. Having a manual driving mode, an autonomous mode, and a remote operating mode where a remote operator controls the vehicle from outside of the vehicle reads on the claim of having a remote driver and the driver driving, and the switch is performed by a computing device, which reads on the element of a control unit configured to perform control related to switching between driving by the driver and remote driving from outside of the vehicle [FIG. 1, number 100, Claim 1, Column 2, rows 39-52]. Okumura also teaches that remote control involves a remote operator using a remote server [Claim 1]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. US 10248116 B2 (“Okumura”) in view of Inoue US 9037345 B2 (“Inoue”).
	Regarding Claim 3. Okumura teaches the vehicle according to claim 2. 
	Okumura does not teach:
	“wherein the control unit controls the authority of the driving operation so that the remote driving enters an invalid state in which all the driving operations are restricted when the driving by the driver is in a valid state in which the driving operation is not restricted, and the control unit controls the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving is in the valid state.”
	However, Inoue teaches:
	“wherein the control unit controls the authority of the driving operation so that the remote driving enters an invalid state in which all the driving operations are restricted when the driving by the driver is in a valid state in which the driving operation is not restricted, and the control unit controls the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving is in the valid state” (Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1]. The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated. Inoue also teaches that in at least one configuration, it is possible that the operation of the in-vehicle apparatus is prohibited only when the smartphone performs an operation, and two configurations can be set: one in which the smartphone and the vehicle apparatus control an operation to be valid or invalid, and a second configuration where only the in-vehicle apparatus controls the operation to be valid or invalid [Column 16, rows 13-27]. Even when the smartphone is non-compliant to the in-vehicle apparatus and it is difficult for the in-vehicle apparatus and the smartphone to manage an operation authority cooperatively with each other, it is possible to restrict the false operation by simultaneous operations).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Okumura with
	wherein the control unit controls the authority of the driving operation so that the remote driving enters an invalid state in which all the driving operations are restricted when the driving by the driver is in a valid state in which the driving operation is not restricted, and the control unit controls the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving is in the valid state
	As taught by Inoue so as to restrict false operation instructions from simultaneous operations inside and outside of the vehicle. 
	Regarding Claim 4. Okumura teaches the vehicle according to claim 2.
	Okumura does not teach:
	“wherein the control unit controls the authority of the driving operation so that the remote driving enters a restricted state in which some of the driving operations are restricted when the driving by the driver is in a valid state in which the driving operation is not restricted, and the control unit controls the authority of the driving operation so that the driving by the driver enters the restricted state when the remote driving is in the valid state.”
	However, Inoue teaches:
	“wherein the control unit controls the authority of the driving operation so that the remote driving enters a restricted state in which some of the driving operations are restricted when the driving by the driver is in a valid state in which the driving operation is not restricted, and the control unit controls the authority of the driving operation so that the driving by the driver enters the restricted state when the remote driving is in the valid state” (Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1].  The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Okumura with
	A control unit that controls the authority of the driving operation so that all the driving operations are restricted when the driving by the driver operation is not restricted, and the control unit controls the authority of the driving operation so that the driving by the driver is restricted when the remote driving is not restricted
	As taught by Inoue so as to ensure that a remote operator outside of the vehicle is not able to control the vehicle while a driver is trying to control the vehicle.
	Regarding Claim 5. Okumura in combination with Inoue teaches the vehicle according to claim 4.
	Okumura does not teach:
	“wherein the control unit sets the driving operation restricted when the remote driving is in the restricted state on a basis of an external driver who performs the remote driving.”
	However, Inoue teaches:
	“wherein the control unit sets the driving operation restricted when the remote driving is in the restricted state on a basis of an external driver who performs the remote driving.” (This claim is being interpreted by the examiner as “the remote driving operation is restricted when the remote driving is in the restricted state.” Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1].  The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated). 
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Okumura with
	“wherein the control unit sets the driving operation restricted when the remote driving is in the restricted state on a basis of an external driver who performs the remote driving”
	As taught by Inoue to reduce the possibility of erroneous operation when one driving state is supposed to be disabled.  	
	Regarding Claim 6. Okumura in combination with Inoue teaches the vehicle according to claim 4.
	Okumura does not teach:
	“wherein the control unit sets the driving operation restricted when the driving by the driver is in the restricted state on a basis of the driver.”
	However, Inoue teaches:
	“wherein the control unit sets the driving operation restricted when the driving by the driver is in the restricted state on a basis of the driver.” (This claim is being interpreted by the examiner as “the driving by driver is restricted when driving by driver is in the restricted state.” Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1]. The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated). 
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Okumura with
	“wherein the control unit sets the driving operation restricted when the driving by the driver is in the restricted state on a basis of the driver”
	As taught by Inoue to reduce the possibility of erroneous operation when one driving state is supposed to be disabled.  
	Regarding Claim 12. Okumura teaches the vehicle according to claim 11.
	Okumura does not teach:
	“wherein, when the control unit switches from one driving of the driving by the driver and the remote driving to other driving, the control unit invalidates the driving operation performed before the switching on a driving side of a switching destination.”
	However, Inoue teaches:
	“wherein, when the control unit switches from one driving of the driving by the driver and the remote driving to other driving, the control unit invalidates the driving operation performed before the switching on a driving side of a switching destination” (Inoue teaches a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1].  The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	 It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Okumura with
	wherein, when the control unit switches from one driving of the driving by the driver and the remote driving to other driving, the control unit invalidates the driving operation performed before the switching on a driving side of a switching destination
	As taught by Inoue so as to ensure that a remote operator outside of the vehicle is not able to control the vehicle while a driver is trying to control the vehicle.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. US 10248116 B2 (“Okumura”) in view of Stefan et al. US 10789787 B2 (“Stefan”).
	Regarding Claim 17. Okumura teaches the vehicle according to claim 15.
	Okumura does not teach:
	“wherein the control unit ends the remote driving that is being performed in a case in which an end condition is satisfied.”
	However, Stefan teaches:
	“wherein the control unit ends the remote driving that is being performed in a case in which an end condition is satisfied” (Stefan teaches a remote-controlled operation for a vehicle in which a processing device monitors for a request to end the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned end in time or space, e.g. a booked travel time or route or a destination [Column 12, rows 18-35]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Okumura with
	“wherein the control unit ends the remote driving that is being performed in a case in which an end condition is satisfied”
	As taught by Stefan so as to ensure that the remote-control operation can be terminated when the vehicle reaches a planned destination.
	Regarding Claim 18. Okumura combined with Stefan teaches the vehicle according to claim 17.
	Okumura does not teach:
	“wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started.”
	However, Stefan teaches:
	“wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started” (Stefan teaches a remote-controlled operation for a vehicle in which a processing device monitors for a request to end the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned time or space end, e.g. a booked travel time or route or a destination [Column 12, rows 18-35]. Another reason that the remote-controlled driving operation might be ended is if an emergency situation occurs e.g. if the communication link is impaired due to a malfunction of the hardware or overload, or if there is any fault condition in the vehicle. Additionally, the driver may for some reason want to regain control of his motor vehicle, which could arise after the remote driving is started [Column 12, rows 18-35]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Okumura with
	“wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started”
	As taught by Stefan so as to ensure that the remote-control operation can be terminated when the vehicle reaches a planned destination.
	Regarding Claim 19. Okumura combined with Stefan teaches the vehicle according to claim 17.
	Okumura also teaches:
	“wherein the end condition is a condition based on a state of the remote driving” (Okumura teaches that in some cases, the available bandwidth  compared to the data relevant to remote control may be measured and found insufficient (a condition based on a state of the remote driving operation). If this occurs, at least one embodiment of Okumura’s invention has the computing device adapted to automatically transfer the control of the vehicle from the remote operator to the driver [Okumura, Column 9, rows 37-51]).

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include: Kosuke Watanabe, Eunsuk Kang, Chung-Wei Lin, Shinichi Shiraishi, "Runtime Monitoring for Safety of Intelligent Vehicles," 01-Jun-2018, Published in: 2018 55th ACM/ESDA/IEEE Design Automation Conference (DAC) (Page(s): 1-6). (Year: 2018). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is relevant to the concept of an unexpected environment or hazard which an automatic driver would not be able to handle, particularly in assumption violation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664